Title: To Thomas Jefferson from Joshua Dodge, 22 November 1820
From: Dodge, Joshua
To: Jefferson, Thomas

Invoice of Sundries shipped by Joshua Dodge of Marseilles on board the Brig Union of Marble head Capt Simon T. Williams bound to the United States, consigned, by order & for account of Thomas Jefferson Esq of Monticello, Virginia, to the Collector of the first Port, not South of the chesapeak, the Said Brig arrives atTJ #1one case containing 50 Btles White Winede Limouxat ƒ2.50Fr125.—Custom house & other petty charges〃2.25F127.25Disct 2%〃2.55Fr124.70TJ #1one case containing.065 prlb lb57 Macaroni first qy at ƒ35%F19.95Case〃1.50.〃21.45TJ #2.one case containing6 double Bottles anchoviesƒ14.40Case〃—60.15 .—  TJ #3/4Two cases containingeach 12 Bottles Virgin oil all at〃50.TJ 5/7Three cases containing each 48 BtlesBergasse Red Wine of 1815144 Bottles at ƒ1f144—Custom house charges &c“3.60ƒ147.60Discot 2%〃2.90144.70ChargesFr355.85Export duty on Macaroni & OilF3.19.Shipping charges, Porterage &c〃5.668.85Fr364.70To the debit of Thomas Jefferson Esqr of Monticello Virginia Errors & Omissions ExceptedMarseilles
22 Novr 1820.Josha Dodge 
                  I Certify that the within is the original invoice presented on entry—
                  Isaac Story  
                  
               